Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 12, 2021 has been entered. 

Response to Amendments
Applicant has filed an amendment on Nov 12, 2021 amending claims 1-6 and 8-11, no new cancellation or adding to the claim was introduced. 
In virtue of this communication, claims 1-12 are currently pending in the instant application. 

Response to Remarks
Applicant has amended independent claim 1 ( along with dependent claims 2-6 and 8-11) on Nov 12, 2021 with the term “activatable” removed from the claim language. The amendment is acknowledged and the corresponding rejections have been withdrawn. 
However, based on the amended claim language, the subject matter that “a tangible object locatable within a selected virtual object image...” has become indefinite as the subject matters “within” and “selected virtual object image” do not appear to be supported by Application Specification. Please see 35 U.S.C. 112(b) rejection, Claim Objection and Diagram/Specification Objections below. 

Diagram/Specification Objections
Claim 1 language recites, in part, "... a free standing tangible object locatable within a selected virtual object image of the plurality of independent virtual object images created by the virtual object image creator  ... ". 
However, Application Specifications do not appears to explain how a virtual object image being locatable, or required action on how a virtual object image being selected. In addition, the example tangible object (85) does not appears to be within any one of the virtual object images, regardless whether the virtual object image(s) being selected or not. 

Claim Objection
Claims 1-12 are objected to as claim 1 and its dependent claims disclose the term “a free standing tangible object locatable ...” without providing any criteria on how an object is considered locatable. 
 The Office is unable to find in Application Specification how the word locatable is defined, or under what criteria or situation an object being locatable and/or not locatable. Applicant can consider guiding the Office to locations in Application Specification where the word is defined to overcome this objection. 
Claim 1 language also contains two occurrences of the term “a selected virtual object image” and two occurrences of the term “the selected virtual object image”. It is unclear whether the second occurrence of the term “a selected virtual object image” is the same image as the first occurrence. If they are the same, Applicant can consider replacing the second occurrence of the term “a selected virtual object image” with “the selected virtual object image” to avoid indefiniteness. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 language recites, in part, "... a free standing tangible object locatable within a selected virtual object image of the plurality of independent virtual object images created by the virtual object image creator  ... ". 
First, neither the claim language, nor Application Specification, teaches how, when or if a virtual object image being selected. The action “selected” appears to have no support from the claim language itself or the Application Specification. 
Second, the word “within” in the claim language has been interpreted as “inside (something)”, based on an online Oxford Language dictionary. However, neither the claim language, nor Application Specification, teaches how “within” is achieved. Application Specification does not appear to give at least one example, showing a free standing tangible object being within a virtual object image, regardless whether the virtual object image being selected or not. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621